DETAILED ACTION
Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 
Claims 1-20 are drawn to a method for creating an evaluative model indicating probability of a disease state in a patient under examination which is within the four statutory categories (i.e. process).   
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.  Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
1. A computer-implemented method for creating an evaluative model that indicates a probability of a disease state in a patient under examination, the method comprising: 
receiving a first set of concentration values of a first analyte from a first set of samples from patients with a not-disease diagnosis, wherein the first set of analytes are low abundance proteins at measurement levels below a concentration-based limit of detection; 
receiving a second set of concentration values of the first analyte from a second set of samples from patients with a disease diagnosis, wherein the second analytes are low abundance proteins at measurement levels below a concentration-based limit of detection, wherein the first set and second set of samples comprise a training set of samples; 
calculating a mean value of concentration of the first analyte from the first set of concentration values; 
calculating a mean value of concentration of the first analyte from the second set of concentration values; 
computing a midpoint value of concentration between the mean value of the first set of concentration values and the mean value of the second set of concentration values; 
calculating a first proximity score representing the mean value of concentration of the first set of analytes, said calculation comprising normalizing age drift in transition between the disease state and non-disease state and dampening outlier concentrations in the training set of samples; 
calculating a second proximity score representing the mean value of concentration of the second set of analytes, said calculation comprising normalizing age drift in transition between the disease state and non-disease state and dampening outlier concentrations in the training set of samples; 
deriving a midpoint proximity score representing the derived midpoint of the mean values of concentration of the first and second sets of analytes; and 
mapping the concentrations of the training set of samples into a range of proximity scores between the first proximity score and the second proximity score to complete the evaluative model, wherein the evaluative model diagnoses the disease state of a patient under examination.
The Examiner submits that the foregoing underlined limitations constitute: certain methods of organizing human activity because creating an evaluative model that indicates a probability of a disease state in a patient under examination by calculating, computing, deriving and mapping and diagnosing a patient, under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) such as assisting providers with accurate diagnoses of patients, but for the recitation of generic computer components (i.e. computer implemented method). Any limitations not identified above as part of the identified abstract idea are deemed "additional elements" and will be discussed in further detail below.
Accordingly, claim 1 describes at least one abstract idea.
Dependent claims 2-20 include other limitations for example claims 2, 4, 12, 14, & 20 recites training sample data; claim 3 recites age adjusting concentration values; claims 5-9 recites mapping concentrations into proximity score zones; claims 10, 13 recites mapping concentration into a grid, dividing the grid and scoring each grid division;  claim 11 recites calculating accuracy scores; claim 15 recites calculating and scoring plane scores and generating a probability of disease state; claim 16 recites normalizing the probability; claim 18 recites determining mean values of concentration and normalizing the data; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claim 1.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1-20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the "additional limitations" while the underlined portions continue to represent the "abstract idea(s)"), amount to no more than a recitation of:
1. A computer-implemented method for creating an evaluative model that indicates a probability of a disease state in a patient under examination, the method comprising: 
receiving a first set of concentration values of a first analyte from a first set of samples from patients with a not-disease diagnosis, wherein the first set of analytes are low abundance proteins at measurement levels below a concentration-based limit of detection; 
receiving a second set of concentration values of the first analyte from a second set of samples from patients with a disease diagnosis, wherein the second analytes are low abundance proteins at measurement levels below a concentration-based limit of detection, wherein the first set and second set of samples comprise a training set of samples; 
calculating a mean value of concentration of the first analyte from the first set of concentration values; 
calculating a mean value of concentration of the first analyte from the second set of concentration values; 
computing a midpoint value of concentration between the mean value of the first set of concentration values and the mean value of the second set of concentration values; 
calculating a first proximity score representing the mean value of concentration of the first set of analytes, said calculation comprising normalizing age drift in transition between the disease state and non-disease state and dampening outlier concentrations in the training set of samples; 
calculating a second proximity score representing the mean value of concentration of the second set of analytes, said calculation comprising normalizing age drift in transition between the disease state and non-disease state and dampening outlier concentrations in the training set of samples; 
deriving a midpoint proximity score representing the derived midpoint of the mean values of concentration of the first and second sets of analytes; and 
mapping the concentrations of the training set of samples into a range of proximity scores between the first proximity score and the second proximity score to complete the evaluative model, wherein the evaluative model diagnoses the disease state of a patient under examination.
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) - similarly, the current invention merely adds the words "apply it" to the abstract idea identified above using a computer;
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank-similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [228] of Applicant's originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer and nothing beyond that;    
Generally linking the use of the judicial exception to a particular technological environment or field of use - for example, the recitation of "computer-implemented method" which amounts to limiting the abstract idea to a computer - see MPEP 2106.05(h)
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) - similarly, the current invention merely adds the words "apply it" to the abstract idea identified above using a computer;
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank-similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [228] of Applicant's originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer and nothing beyond that;    
Generally linking the use of the judicial exception to a particular technological environment or field of use - for example, the recitation of "computer-implemented method" which amounts to limiting the abstract idea to a computer - see MPEP 2106.05(h)
The dependent claims 2-20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above.
Therefore claims 1-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant’s arguments on pages 9-15 regarding claims 1-20 being rejected under 35 USC § 101 have been fully considered but they are not persuasive.  Applicant claims that:
The claims are directed to an improvement to the technology of disease diagnosis similar to Rapid Litig. Mgmt.
Regarding A, the Examiner asserts that the claims in Rapid Litig. Mgmt are related to methods for producing a tangible thing (hepatocyte cultures), not diagnosis information as present in the present claims. The Applicant’s claims provide a diagnosis of the disease state of a patient using an evaluative model. There are no limitations regarding improving a technological process, such as in Rapid Litig. Mgmt where the discovery that hepatocytes can be twice frozen was used to achieve a new and useful preservation process. Therefore, the claims are not directed to an improvement to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a).
The Lingenfelter Declaration demonstrates that the claims recite elements that are not well-understood, routine, and conventional.
Regarding B, the Examiner asserts that the ultimate determination of patentability must be based on consideration of the entire record, by a preponderance of evidence, with due consideration to the persuasiveness of any arguments and any secondary evidence. In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The Examiner has considered the evidence of the entire record, including the evidence provided in the Affidavit filed on 8/3/2021 but finds the evidence arguing that patent eligibility unpersuasive. The Examiner has properly evaluated whether the claim recites and judicial exception and evaluated whether the claim recites additional elements that integrate the exception into a practical application of the exception. The Examiner identified the specific limitation(s) in the claim under examination that recite an abstract idea; and determined whether the identified limitations falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. See updated 101 rejection above. Furthermore, The Examiner asserts that the Berkheimer memorandum applies to claim elements that have been identified as additional elements that have been identified as insignificant extra-solution activity. As seen above in the 101 rejection; there are no additional limitations identified as insignificant extra-solution activity and therefore the well-understood, routine, and conventional analysis is not required.
Applicant maintains that the Examiner has not carried his burden to demonstrate that each and every element of the pending claims is routine and 
The Examiner asserts that the 101 rejection above clearly identifies the additional elements of the claim. The Examiner asserts that the Berkheimer memorandum applies to claim elements that have been identified as additional elements that have been identified as insignificant extra-solution activity. As seen above in the 101 rejection; there are no additional limitations identified as insignificant extra-solution activity and therefore the well-understood, routine, and conventional analysis is not required.
The Examiner has not provided any analysis for the dependent claims.
The Examiner asserts that the 101 rejection above clearly provided an analysis of the dependent claims. The 101 rejection identifies which limitations of each of the dependent claims are directed to the same abstract idea identified for independent claim 1 and identifies the additional elements present in the dependent claims in accordance with Step 2A and Step 2B.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941.  The examiner can normally be reached on M-F 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/Primary Examiner, Art Unit 3619